In an action to extinguish an easement, the defendant appeals from an order of the Supreme Court, Suffolk County (Luciano, J.), dated April 15, 1987, which denied its motion for a change of venue.
Ordered that the order is affirmed, without costs or disbursements.
Under all of the circumstances, the Supreme Court, Suffolk County, did not abuse its discretion in denying the defendant’s motion (see, Losicco v Gardner’s Vil., 97 AD2d 535). Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.